                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. ED CV 18-01608 MWF (AFM)                                           Date: November 28, 2018
Title      Pedro Reyes Gonzalez v. San Bernardino County-West Valley Detention Center


Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                              N/A
                 Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                     N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

        On October 23, 2018, the Court dismissed plaintiff’s Complaint with leave to amend and
advised plaintiff that if he desired to pursue the action he may file a First Amended Complaint
remedying the pleading deficiencies discussed in the order by November 22, 2018. (ECF No. 10.)
Plaintiff was admonished that if he failed to timely file a First Amended Complaint, the Court would
recommend that the action be dismissed without leave to amend and with prejudice on the grounds
set forth in the order and for failure to prosecute. On November 5, 2018, the order was returned as
undeliverable with the notation “Paroled; Not @ CCC.” Plaintiff was previously advised that the
Court must be notified immediately if his address changes and must provide the Court with the new
address and its effective date. Any failure by plaintiff to comply with a Court order where plaintiff
did not receive the order due to failure to inform the Court of plaintiff’s current address may result in
the action being dismissed for failure to prosecute. See Carey v. King, 856 F.2d 1439, 1440-41 (9th
Cir. 1988); Local Rule 41-6. (ECF No. 7.) The docket shows that, as late as the date of this order,
plaintiff has not notified the Court of his change of address or filed a First Amended Complaint.

        Accordingly, IT IS ORDERED that within 10 days from the filing date of this Order,
plaintiff shall show cause in writing why this action should not be dismissed for failure to
prosecute. The filing of a First Amended Complaint within 10 days shall discharge the Order to
Show Cause.

        IT IS SO ORDERED.

                                                                                                   :
                                                                    Initials of Preparer          ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
